UNITED STATES DISTRICT COURT                                      FILED
                                       FOR THE DISTRICT OF COLUMBIA
       Sheliah Hester,                                  )                                                MAY - 8 2009
                                                                )                                /W.ICY MAYER WHITTINGTON CLERK
                         Plaintiff,                             )                                       U.S. DISTRICT COURT'
                                                                )
                         v.                                     )       Civil Action No.
                                                                )
                                                                                            09 0858
       Everest College,                                         )
                                                                )
                         Defendant.                             )


                                             MEMORANDUM OPINION

              This matter is before the Court on plaintiffs pro se complaint and application to proceed

       in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

       of subject matter jurisdiction.

              The subject matter jurisdiction of the federal district courts is limited and is set forth

       generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

       only when a "federal question" is presented or the parties are of diverse citizenship and the

       amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

       plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

       plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

                   Plaintiff, a resident of the District of Columbia, sues a school in McLean, Virginia, for

       breach of contract. The complaint neither presents a federal question nor provides a basis for

       diversity jurisdiction inasmuch as plaintiff has not pleaded any amount of monetary damages.

       Accordingly, the complaint will be dismissed. I A separate Order accompanies this Memorandum

       Opinion.


       Date: April v~, 2009



               I    Presumably, plaintiff can seek redress in the appropriate state court in Virginia.


Itll